Ogden, J.
The plaintiff obtained a judgment against the New Orleans and Opelousas Railroad Company, and several other defendants in solido, for the sum of $514 and interest. The company, by that judgment, were made liable for the amount of a draft which Kirkpatrick, one of the defendants, had drawn on ffiblis, another of the defendants, who was chief engineer of the railroad, and which it *was alleged the Secretary of the company had accepted on their behalf. The company took an appeal, which has just been decided in their favor. No appeal having been taken from the judgment by Kirkpatrick, the plaintiff caused an execution to issue on her judgment against him, and cited the company, as garnishees, to declare under oath, whether they had, in their hands, moneys belonging to Kirkpatn'ick, to a sufficient amount to satisfy the judgment. As garnishees, by their answering, the company admitted that that they had funds, but qualified the admisson by stating that if the judgment already rendered against them as defendants in the suit should be maintained on appeal, then they would owe Kirkpatrick a balance, which would depend on the amount of interest and costs due on such judgment.
On these answers, we think the Judge of the court below did not err in holding the garnishees liable. The admission that they had funds in their hands belonging to their co-defendant, could not bo affected by such a qualifition.
The objection to the plaintiff’s right to proceed against the company by process of garnishment, because they had taken a suspensive appeal from a judg*111ment rendered against them as parties defendant in the same suit, does not appear well founded, and no reason for such an objection has been suggested.
The judgment of the court below reserves the question as to that portion of the fund which had been previously attached by other parties. We see no reason to disturb the judgment, and it is therefore affirmed with costs.